Title: To George Washington from Samuel Chase, 22 September 1777
From: Chase, Samuel
To: Washington, George



Sir
Potts Grove [Pa.] Septr 22nd 1777.

In this Place the Inhabitants are almost all Tories. I have endeavoured to obtain Information whether any Goods are stored here. Capt. Caldwell, who now lives here, beleives that some Goods and Spirits, above 100 Hogsheads, are lodged in the Hands of one John Phillips. it is probable some Goods may be stored with the Potts’s of this place. an immediate Search & Waggons ready to remove what may be found, will probably procure a considerable Supply. I have Reason to beleive a Quantity of Woollens are lodged near this place. I am, with Respect Your Excellencys Most obedt Servant

Saml Chase

